Citation Nr: 0907003	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from March 1966 
to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A May 2002 rating decision denied reopening the 
Veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  In January 2004, the Board denied 
the claim.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Order, the Court remanded the case to the 
Board pursuant to a Joint Motion for Remand.  Thereafter, the 
Board remanded the appeal to the RO for additional 
development.  The development has been completed, and the 
case is before the Board for final review.

After completing the requested actions, the RO awarded the 
Veteran service connection for chronic adjustment disorder in 
a rating action dated in December 2006 and assigned a 30 
percent rating, effective October 2, 2001, the date of his 
application to reopen his claim for service connection for 
PTSD.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected chronic 
adjustment disorder disability.  The issue of entitlement to 
a higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic adjustment disorder is manifested by possible 
hallucinations as part of a sleep disorder, depressed mood, 
evidence of a strong startle reaction, ruminating behavior, 
fair to mildly impaired concentration, and flat affect with 
neutral responses, as well as subjective complaints of sleep 
disturbance with nightmares and night sweats, anxiety, 
intrusive thoughts, memory problems, exaggerated startle 
response, obsessional behavior, and decreased motivation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for chronic adjustment disorder have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
entitlement to service connection for PTSD was received in 
October 2001.  In correspondence dated in November 2005, he 
was notified by the RO of the provisions of the VCAA as they 
pertain to the issues of service connection.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The RO awarded service 
connection for chronic adjustment disorder in a rating action 
dated in December 2006, effective October 2, 2001, and the 
Veteran appealed the assignment of the initial evaluation for 
this benefit.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  

The claim for a higher initial evaluation for chronic 
adjustment disorder is a downstream issue from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and records obtained from the Social Security Administration 
(SSA) have been obtained and associated with his claims file.  
He has also been provided with contemporaneous VA 
examinations of the current state of his service-connected 
psychiatric disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




Factual Background and Analysis

The Veteran is assigned a 30 percent rating for his service-
connected chronic adjustment disorder pursuant to 38 C.F.R. § 
4.130, Diagnostic Codes 9440 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from March 1966 
to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A May 2002 rating decision denied reopening the 
Veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  In January 2004, the Board denied 
the claim.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2005 Order, the Court remanded the case to the 
Board pursuant to a Joint Motion for Remand.  Thereafter, the 
Board remanded the appeal to the RO for additional 
development.  The development has been completed, and the 
case is before the Board for final review.

After completing the requested actions, the RO awarded the 
Veteran service connection for chronic adjustment disorder in 
a rating action dated in December 2006 and assigned a 30 
percent rating, effective October 2, 2001, the date of his 
application to reopen his claim for service connection for 
PTSD.  Thereafter, the Veteran perfected an appeal as to the 
initial evaluation assigned for his service-connected chronic 
adjustment disorder disability.  The issue of entitlement to 
a higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Chronic adjustment disorder is manifested by possible 
hallucinations as part of a sleep disorder, depressed mood, 
evidence of a strong startle reaction, ruminating behavior, 
fair to mildly impaired concentration, and flat affect with 
neutral responses, as well as subjective complaints of sleep 
disturbance with nightmares and night sweats, anxiety, 
intrusive thoughts, memory problems, exaggerated startle 
response, obsessional behavior, and decreased motivation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for chronic adjustment disorder have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
entitlement to service connection for PTSD was received in 
October 2001.  In correspondence dated in November 2005, he 
was notified by the RO of the provisions of the VCAA as they 
pertain to the issues of service connection.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  The RO awarded service 
connection for chronic adjustment disorder in a rating action 
dated in December 2006, effective October 2, 2001, and the 
Veteran appealed the assignment of the initial evaluation for 
this benefit.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  

The claim for a higher initial evaluation for chronic 
adjustment disorder is a downstream issue from the grant of 
service connection.  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b) (2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and records obtained from the Social Security Administration 
(SSA) have been obtained and associated with his claims file.  
He has also been provided with contemporaneous VA 
examinations of the current state of his service-connected 
psychiatric disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.




Factual Background and Analysis

The Veteran is assigned a 30 percent rating for his service-
connected chronic adjustment disorder pursuant to 38 C.F.R. § 
4.130, Diagnostic Codes 9440 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In an intake assessment report from the Bangor Vet Center 
dated in March 1999, the Veteran denied any previous 
psychiatric or psychological treatment history.  He described 
a very traumatic series of recent events; memories, 
nightmares, and flashbacks related to service in Vietnam; and 
his deteriorating medical condition.  The diagnosis was PTSD 
with depressive features.

In a VA initial assessment for counseling note dated in March 
1999, the Veteran indicated that his wife had recently died, 
and he was experiencing guilt over her death, that his 
daughter-in-law was killed in a car accident, and that he and 
his wife had been raising his grandchildren.  On mental 
status examination, he was noted to be alert, cooperative, 
oriented times three, neat in appearance, had appropriate 
affect and good knowledge, denied current suicidal or 
homicidal ideation, had limited insight, good judgment, and 
good appetite.  He reported experiencing nightmares, 
intrusive thoughts, and sleep disturbance due to his wife's 
death and Vietnam.  Additional VA treatment records reflect 
consistent psychiatric and clinical therapeutic counseling 
treatment for major depression and some symptoms of PTSD from 
March 1999 until the time of the Veteran's application to 
reopen his claim for service connection for PTSD in October 
2001.

In a VA clinical psychology note dated in October 2001, the 
Veteran reported feeling lonely and having more thoughts 
about his deceased wife; he stated that his son and 
grandchildren were doing well in their new home, but he 
missed the children and their companionship.  His mood was 
noted to be euthymic with appropriate affect.  The 
psychologist opined that he did not appear clinically 
depressed; his depression appeared improved.

A treatment update from the Vet Center dated in December 2001 
reported that the Veteran continued to complain of sleep 
problems and nightmares, having horrible reactions to 
thunderstorms, and experiencing flashbacks.  Social outlets 
included activity with the American Legion and hunting and 
fishing with a relative.  He was noted to have poor 
concentration, avoidant behavior, and hypervigilence.

In a VA PTSD examination report dated in April 2002, the 
Veteran described sleep difficulties, being terrified in the 
dark, experiencing auditory hallucinations at night, thinking 
all day long about Vietnam experiences, excessive startle 
reaction, and severe concentration and memory difficulties.  
He stated that after separating from service, he married his 
wife, lost his right leg below the knee in a heavy equipment 
accident in 1970, lost his daughter-in-law in a 1995 motor 
vehicle accident, and lost his wife, who died of a heart 
attack in 1999.  He also described serving as the commander 
of the local American Legion, calling bingo games, and having 
many friends who are veterans, indicating that he does a lot 
for vets.  Hobbies included hunting and fishing; however, his 
leg disabilities limited those activities.  

A mental status examination was reported as follows:  good 
eye contact, alert and oriented times three, evidence of 
ability to maintain minimal personal hygiene, cooperative and 
pleasant during the interview, significant evidence of memory 
and concentration impairment, normal rate and flow of speech, 
and evidence of possible hallucinations as part of the sleep 
disorder.  The Veteran denied panic attacks, but reported 
becoming nervous and jumpy at loud noises or surprising 
events.  He described his mood as chronically depressed.  The 
examiner assigned a GAF score of 42.  It was the examiner's 
opinion that the Veteran had symptoms of PTSD which had 
become aggravated and accentuated with the recent loss of his 
wife and other personal losses.

In a VA clinical psychology note dated in June 2002, the 
Veteran described his goals, including finding a new 
relationship with a woman and getting out more.  He reported 
that while officiating at a recent military funeral, he 
startled when someone fired a weapon and remembered a funeral 
he witnessed in Vietnam.  He reported feeling nervous the 
rest of the day and having trouble sleeping, but did not have 
any nightmares or continuing intrusive memories after that 
night.

Bimonthly VA clinical psychology notes and psychiatry records 
dated from July 2002 to March 2004 reflect that the Veteran 
frequently complained of sleep disturbance with fairly-
regular nightmares.  He also complained of thunderstorms and 
lighting triggering memories of mortar attacks, anxiety, 
feeling depressed, and having intrusive thoughts.  In 
September 2002, the Veteran discussed f his girlfriend, and 
his son's apparent issue in accepting this relationship.  His 
reported social activities during this period (from July 2002 
to March 2004) included his continued involvement with the 
American Legion, working with others to open a VA clinic in 
Lincoln, building a ramp for a friend, visiting several times 
a week with his former employer, developing a new 
relationship with a woman who became his girlfriend and moved 
into his home, and obtaining a tank for a memorial at the 
American Legion.  The clinical psychology notes reflect 
ongoing supportive therapy as the Veteran coped with a 
stressful relationship with his son and the son's girlfriend 
and with his frustration with the long adjudication process 
with respect to his claim for service connection.  Clinical 
findings included evidence of a strong startle reaction to a 
loud noise in September 2002; euthymic and depressed mood; 
impaired concentration in August 2003; and distressed, tired, 
and unshaven appearance in February 2004 as he discussed 
feeling upset about the January 2004 Board denial of his 
claim.

In a VA clinical psychology note dated in March 2004, the 
Veteran reported improved family relationships and 
functioning, and he and his psychologist agreed to decrease 
his sessions to once a month.  Additional VA psychology and 
psychiatry notes from March 2004 show that the Veteran 
continued to have sleep problems, reporting two to three 
nightmares each month.  Sessions from March 2004 until 
November 2005 focused on supporting him as he coped with his 
son's cancer diagnosis, the death of his mother, family 
conflict as he served as executor of her estate, and stress 
as he waited for a decision on his claim for service 
connection.  Clinical findings from March 2004 to November 
2005 were reported as euthymic mood and appropriate affect, 
mood that appeared mildly depressed in September 2005, and 
multiple findings that he appeared to be coping adequately 
with grief and/or stress (June 2004, August 2004, November 
2004, January 2005, March 2005, October 2005, and November 
2005).

Records received from the Social Security Administration in 
December 2005 document that the Veteran was determined to be 
disabled for SSA purposes from April 1985 based on late 
effects of musculoskeletal and connective tissue injuries 
(amputation).  None of the associated VA or private treatment 
records contained findings related to his psychiatric 
disability.

In VA clinical psychology and psychiatry notes dated from 
December 2005 to August 2006 are of record.  In January 2006, 
the Veteran reported continued sleep disturbance with some 
nightmares and waking in a sweat approximately twice each 
month.  He also reported increased nightmares to three or 
four times a month, poor concentration, and forgetting where 
he leaves things.  In July 2006, he reported awakening to 
loud noises and having trouble falling asleep twice a month.  
During this period, he continued to discuss stress with 
family relationships, frustration with his pending VA claim, 
a positive relationship with his girlfriend, continuing to 
serve as commander of the local American Legion, and working 
with his state representative, a federal agency, and 
contractors to open the Lincoln VA clinic.  Clinical findings 
during this period noted that the Veteran denied any suicidal 
ideation; ruminated about his pending claim; had mildly 
impaired concentration and interest in January 2006; had 
dysthymic mood in April 2006; and had euthymic mood in July 
and August 2006 with a normal and pleasant affect.

In a VA PTSD Board-of-Two examination report dated in August 
2006, the Veteran reported experiencing nightmares, anxiety, 
depression, and jumpiness during thunderstorms.  A mental 
status examination was reported as follows: neat and tidy 
appearance with adequate personal hygiene; no reports or 
evidence of delusions, psychotic symptoms, or suicidal or 
homicidal ideation; orientation to time, place, and person; 
intact memory; ability to do Serial Sevens slowly but makes 
several mistakes; depressed mood.  The psychiatrists 
diagnosed chronic adjustment disorder with mixed emotional 
features and assigned a GAF score of 60.  They added that he 
had a moderate impairment of his industrial capacity and 
social function, noting that he performed routine activities 
of daily living, socialized to some degree with others 
outside the home, got along fairly well with neighbors, 
became irritated with people at times, and his prognosis was 
guarded. 

In a VA clinical psychology note dated in November 2006, the 
Veteran endorsed impaired appetite, energy, social appetite, 
concentration, and tearfulness.  He reported intrusive 
thoughts or nightmares 20 out of 30 days a month.  He 
indicated that he had done 170 Honor Guard military funerals 
and was now certified to do them for the Navy.

In a VA clinical psychology note dated in February 2007, the 
Veteran stated that he was appealing the rating percentage of 
his service-connected adjustment disorder disability and 
asked the psychologist or his psychiatrist to write a letter 
on his behalf.  The Veteran reported that he continued to 
have impaired motivation, explaining that he does not 
complete projects that he starts at home or at the American 
Legion, and he has been reminded to complete things by the 
Adjutant at the Legion.  He stated that it took him three 
weeks to complete a three-hour project and that he was able 
to get four to five hours of work done a week.  He described 
feeling anxious before and during the military funerals.  He 
stated that he gets nervous easily, shaking and sweating 
profusely, which affects his ability to socialize.  He 
reported forgetting important meetings with the Lincoln VA 
Clinic project and general problems remembering things, so he 
writes them down.  When asked about compulsive behaviors, he 
stated that he repeatedly checks door locks and had noticed 
himself counting ceiling tiles in his home.  He added that 
the counting and checking do not take over an hour and did 
not seem unduly distressing to him, but were bothersome.  He 
also reported occasional decreases in efficiency, exaggerated 
startle response, and depressed mood most of the time.  No 
mental status or behavioral observations were reported.

In a VA clinical psychology note dated in March 2007, the 
Veteran described a problem with his prosthesis and how he 
handled it.  The psychologist noted that he was appropriately 
assertive.

In a lay statement received from the Veteran's girlfriend in 
March 2007, she described observing his exaggerated startle 
response, sleep disturbance, and concentration problems, and 
stated that rice triggered his Vietnam memories.  In a lay 
statement received from the Veteran's friend in March 2007, 
she indicated that she had known him for five years, he was 
always available to help, and she had observed him run into 
her home to calm himself after a big clap of thunder.

A statement received from the Veteran's VA clinical 
psychologist and psychiatrist in March 2007 described the 
symptomatology that was reported in the February 2007 VA 
clinical psychology note, including the Veteran's complaints 
of motivation problems, concentration and memory problems, 
anxiety with sweating and shaking, compulsive behavior, 
exaggerated startle response, chronic sleep problems and 
nightmares, and a mostly depressed mood.  

In VA clinical psychology notes dated from June to July 2007, 
the Veteran continued to report poor sleep and family stress.  
The psychologist noted that he appeared depressed and tired, 
denied suicidal ideation, and appeared to be coping 
adequately.  Additional records show he continued to attend 
regular supportive therapy sessions with his clinical 
psychologist.

In a VA psychiatry note from the Lincoln Clinic dated in 
August 2007, a mental status examination was reported as 
follows:  alert and fully oriented; maintained good eye 
contact with relaxed body posture; denied suicidal or 
homicidal ideation; speech had regular rate and intonation; 
recent and remote memory was intact; mood was reported as 
varied, but generally okay; affect neutral; concentration and 
attention were good; thought process was logical and 
organized; judgment and insight were adequate.  The 
assessment was major depressive disorder and chronic 
adjustment disorder with an assigned GAF score of 62.

A VA psychiatry note dated in November 2007 reported similar 
findings as the August 2007 record, but found depressed 
affect and fair concentration and attention on mental status 
examination.  A GAF score of 55 was reported.  In a VA mental 
health telephone encounter note dated in January 2008, he 
stated that his medication was not helping, he did not notice 
an improvement in sleep, and he felt more depressed.  In a VA 
psychiatry note dated in February 2008, the Veteran 
complained of depressed mood and stress.  Mental status 
examination findings were similar to the recent 2007 
findings, including fair concentration and adequate 
attention, intact recent and remote memory, and a GAF score 
of 55.  In a VA psychiatry note dated in May 2008, the 
Veteran complained of poor sleep with night sweats and bad 
dreams.  Objective findings included fair eye contact, flat 
affect with neutral responses, fair concentration, and a GAF 
score of 55.

Based on the evidence of record, the Board finds the 
Veteran's service-connected chronic adjustment disorder is 
manifested by no more than an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Subjective evidence of chronic adjustment disorder 
symptoms includes sleep disturbance with nightmares and night 
sweats, anxiety and depressed mood, intrusive thoughts, 
memory and concentration problems, exaggerated startle 
response, and decreased motivation.  Objective evidence of 
chronic adjustment disorder symptoms includes possible 
hallucinations as part of a sleep disorder and memory and 
concentration impairment on VA examination in April 2002; a 
strong startle reaction to a loud noise in November 2003; 
variably euthymic and depressed mood; impaired concentration 
in August 2003; distressed, tired, and unshaven appearance in 
February 2004; rumination about his pending claim; mildly 
impaired concentration and interest in January 2006; 
depressed mood on VA (Board-of-Two) examination in August 
2006; depressed affect and fair concentration and attention 
in November 2007; and fair eye contact, flat affect with 
neutral responses, and fair concentration in May 2008.

In addition, throughout the course of his appeal, there is no 
probative evidence of chronic adjustment disorder symptoms 
such as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands, impairment of long-term 
memory; impaired judgment or impaired abstract thinking; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Rather, the evidence shows that since 
the Veteran filed his original claim for service connection 
for a mental disorder in October 2001, he has experienced 
multiple personal losses, ongoing physical challenges, and 
frequent family conflict.  At the same time, he set and 
achieved personal goals to develop a new relationship with a 
woman and to get out more; he served in a leadership capacity 
with the local American Legion, Honor Guard, and in the 
newly-established Lincoln VA Clinic; he reached out to other 
Veterans in the community by building ramps for them; he 
improved some family relationships; he served as executor of 
his mother's estate, trying to reach a fair settlement among 
his seven siblings; and he solved a problem with his 
prosthesis with appropriate assertiveness.  Notably, 
throughout his clinical psychology records, he appeared to be 
coping adequately with each new loss or stress that he 
encountered.  Therefore, the Board finds a rating in excess 
of 30 percent is not warranted.

GAF scores ranged from 42 on VA examination in April 2002, to 
62 in an August 2007 treatment note, to 55 in treatment notes 
dated in November 2007 and February and May 2008.  According 
to DSM-IV, GAF scores ranging from 61-70 are indicative of 
mild symptoms (such as depressed mood and mild insomnia, or 
some difficulty in social or occupational functioning), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  GAF scores ranging from 51-60 
are indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  GAF scores ranging from 41 to 50 are indicative of 
serious symptoms (such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting) or serious 
impairment in social or occupational functions (such as no 
friends or an inability to keep a job).     

The Board finds that the assigned GAF scores of 55 are more 
consistent with the reported symptomatology - to include 
possible hallucinations as part of a sleep disorder, 
depressed mood, a strong startle reaction, ruminating 
behavior, fair to mildly impaired concentration, and flat 
affect with neutral responses, as well as subjective 
complaints of sleep disturbance with nightmares and night 
sweats, anxiety and depressed mood, intrusive thoughts, 
memory and concentration problems, exaggerated startle 
response, and decreased motivation - and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating assigned.

The Board notes that the GAF score of 42 reflected in the 
April 2002 VA examination report suggests a more significant 
impairment than is contemplated by the 30 percent rating.  
This score is indicative of serious symptoms (such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting) or serious impairment in social or occupational 
functions (such as no friends or an inability to keep a job).  
However, the competent medical evidence of record reflects 
that the Veteran has exhibited none of the symptoms 
identified in the DSM-IV as indicative of such scores on a 
continuous basis.  Instead, he has consistently denied any 
suicidal ideation, reported checking locks and counting tiles 
on a single occasion in February 2007, and has demonstrated 
an ability to meet new friends, develop relationships, and to 
work with others to reach goals such as opening a clinic and 
creating a memorial in his community.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 30 percent rating.

The Board acknowledges the Veteran and his representative's 
contentions that his chronic adjustment disorder is more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 30 percent for 
chronic adjustment disorder.  Therefore, entitlement to an 
increased rating is not warranted.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to his service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for chronic adjustment disorder is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


